DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 7/15/22 is acknowledged.
Claim 8 has been canceled. New claims 14-17 have been added.
Claims 1-7 and 9-17 are pending.

In response to the amendment, the following rejections have been withdrawn:
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for rheumatoid arthritis (RA), does not reasonably provide enablement for preventing RA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claims 6 and 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 


4.	Claims 1-4, 6-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyxone AB (First Berlin Equity Research, 2018).

In response to the amendment, the following new rejections have been applied:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cyxone AB (First Berlin Equity Research, 2018) in view of Oxypharma (clinical trials, 2009-cited on IDS 12/22/21), and (Westman et al., (cited on IDS 12/22/21).
Instant claim 1 is directed to a method of treating a human subject suffering from rheumatoid arthritis (RA), said method comprising the oral administration to said subject suffering from rheumatoid arthritis, of a composition comprising 9-Chloro-2,3-dimethy]-6-(N,N-dimethylaminoethylamino-2-oxoethy])- 6H-indolo-[2,3-b]quinoxaline (rabeximod) or a pharmaceutically acceptable salt thereof, wherein the method comprises the oral administration of rabeximod at a daily dosage within the range of 1-50 mg, or the oral administration of the pharmaceutically acceptable salt of rabeximod at the equivalent daily dosage.
Instant claim 1 has been amended to include the limitation “wherein the human subject is a poor responder to treatment with methotrexate”, the limitation previously in claim 8. 
Cyxone teaches rabeximod as an oral drug candidate with efficacy in the treatment of RA in combination with the first-line therapy methotrexate (see page 5- 3rd bullet point 8, product details, page 14, p 15, last paragraph-p 16). 
For the instant doses of claims 2 (1-40 mg) and 3 (5-25 mg), Cyxone AB describes instant claimed 6.25 mg, 15 mg and 37.5 mg of rabeximod for treating RA, and hence also meet instant claims 6-7.
Cyxone teaches a phase IIa study showed statistically significant superior efficacy for the combination Rabeximod/MTX in RA, with the efficacy determined according to ACR20, which measures at least >20% disease improvement based on the number of swollen and tender joints, as plus three out of the following five criteria: patient global assessment, physician global assessment, patient pain assessment, patient self-assessed disability by mHAQ (Health Assessment Questionnaire) and C-reactive protein (CRP) (page 16, full paragraphs 1-2). Cyxone AB teaches that Rabeximod is effective with an optimal dose of 15 mg with a clear increasing trend of ACR20 efficacy over time, with a significant 53.3% efficacy during a period of 16 weeks (p 16, last para) and meets instant claim 17. Thus, the above results of Phase IIa study meets the instant claims 10 and 11 (ACR20 response) and the time period of claim 12.
While Cyxone AB does not explicitly teach the claimed (instant claim 4) 25-150 ng/ml rabeximod plasma level, at steady-state throughout the dosing interval, Cyxone AB as explained above teaches oral composition comprising rabeximod in amounts that are within the claimed range as well as tested in the instant specification (page 25, l 13-18), and for the duration of time that is also claimed (claim 12). Therefore, the administration of rabeximod described by Cyxone AB inherently provides the claimed rabeximod plasma levels. Further, the above treatment includes a combination of rabeximod and methotrexate and thus meet claim 13. 
Cyxone AB discussed above fails to teach rabeximod in micronized form, preferably a filled capsule, of instant claim 14. 
The teachings of Westman and Oxypharma have been relied upon for the missing limitations.
In this regard, Westman teaches suppressive effects of Rob 803 (rabeximod) by administering orally as well as subcutaneously (abstract). Westman teaches that Rob 803, from Oxypharma, is in a powder form (p 193, col. 2- subcutaneous and oral treatment with Rob 803). While instant claim recites a micronized form, claim do not recite any particle size. Page 2 of the instant specification (l 31-32) describe rabeximod is a dry powder i.e., micronized form. Hence, Westman teaching of rabeximod powder meets the instant micronized rabeximod. Westman teaches that oral treatment with 35 mg/kg Rob 803 suppressed arthritis (p 195, paragraph bridging col. 1-2).   
However, Westman lacks the instant capsule comprising rabeximod.
Oxypharma describes a study to evaluate the efficacy and safety of orally administered Rob 803 (same as rabeximod) when added to methotrexate. Oxypharma teaches orally administered capsules (page 3). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing of instant invention to choose to prepare the rabeximod composition taught by Cyxone AB, in the form of a capsule comprising a micronized powder of rabeximod because Oxypharma teaches the efficacy of rabeximod in capsule form for treating the same RA in humans and Westman teaches that oral rabeximod obtained from Oxypharma is in the of powder and provide effective RA treatment by oral treatment.
 	Cyxone AB also fails to teach the limitation of claim 1 i.e., wherein the subject is a poor responder to treatment with methotrexate and claims 9 and 16, which recites “a human subject suffering from rheumatoid arthritis of global functional status class of II, III or IV”, global assessment and also global assessment of reference”. However, it would have been obvious for one of an ordinary skill in the art before the effective filing of instant invention to include patients that require RA treatment according to ACR global function status class 3, with an expectation to provide an effective RA treatment with Rob 803. One would have been motivated to do so because Oxypharma teaches that the inclusion criteria of the volunteers include subjects diagnosed with RA and have an ACR global function status class of 1 to 3 (page 4), for providing RA treatment. While instant claims (claims 9 and 16) require global functional status class of II, III or IV, Oxypharma teaches ACR global function status class of 1 to 3, which is overlapping. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Both Cyxone AB and Oxypharma also suggests that the subjects being treated with rabeximod along with methotrexate (page 4). Even though the references do not explicitly state that the subject is a poor responder to methotrexate it would be within the purview of one of an ordinary skill in the art to also treat a subject who is not treated with methotrexate or a subject that has been treated but does not or poorly responds to methotrexate because Westman suggests oral administration of Rob 803 (rabeximod) alone provides very effective RA treatment.
Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive. 
	Applicants’ argument regarding the rejection of claims 1-4, 6-7 and 10-13 under 35 USC 102(a)(1) have been considered and the rejection has been withdrawn in light of the amendment.
	In response to the rejection under 35 USC 103, Applicants argue that Cyxone AB alone or in view of Oxypharma and Westman fail to teach “wherein the subject is a poor responder to treatment with methotrexate”. It is argued that the above limitation according to the specification means that the subject has undergone methotrexate treatment for a period of at least 5, at least 10, at least 15 or at least 20 weeks, without showing significant and/or sufficient response to said treatment or without showing any response to said treatment. It is argued that Cyxone AB fails to teach the human subjects to be treated are only those who do not respond well to treatment with methotrexate and instead teaches the efficacy of rabeximod in combination with methotrexate in moderate to severe RA patients. 
	Applicants’ arguments are not found persuasive because instant rejection is not made over the teachings of Cyxone AB alone and instead over Cyxone AB (First Berlin Equity Research, 2018) in view of Oxypharma (clinical trials, 2009-cited on IDS 12/22/21), and (Westman et al., (cited on IDS 12/22/21). Cyxone AB teaches that among approximately 800k patients treated with methotrexate of which 470k do not respond to treatment, which represents the target population for rabeximod (page 8, 1st full paragraph). Thus, Cyxone AB recognizes that there is a population of patients that do not respond to methotrexate treatment and desires to treat such population (which meet instant poor responders). Cyxone Ab states that the phase IIa efficacy study in 224 patients treated with rabeximod and methotrexate, achieved strong data delivering statistically significant therapeutic effect in week 16 (p 10, last full para, fig.1 and p 16). Page 15 of the Cyxone AB discloses that rabeximod proved to be effective in a rat model of collagen-induced arthritis and demonstrated a similar clinical benefit as an anti-TNF drug in a mouse model of collagen antibody-induced arthritis. Cyxone AB also teaches that methotrexate is the first line standard of care treatment for RA patients in this particular stage of the disease. Even though Cyxone AB states that methotrexate is the first line of care treatment and also suggests administering rabeximod in combination with methotrexate, Cyxone AB does not explicitly state any amounts or doses of methotrexate. In any event, even if one argues that Cyxone AB teaches rabeximod and methotrexate combination, Westman clearly teaches rabeximod alone, provided as a powder and filled in a capsule. Further, instant claims recite oral composition “comprising” that allows for inclusion of methotrexate. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ rabeximod alone in treating human patient populations that do not respond to methotrexate treatment with rabeximod alone (Westman) because Westman teaches rabeximod to be effective in suppressing arthritis and hence one of an ordinary skill in the art would have expected that rabeximod would be sufficient in treating arthritis in any type of subject, including those that do not respond to methotrexate.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611